UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05989) Exact name of registrant as specified in charter:	Putnam Global Utilities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2011 Date of reporting period:	May 31, 2011 Item 1. Schedule of Investments: Global Utilities Fund The fund's portfolio 5/31/11 (Unaudited) COMMON STOCKS (95.6%) (a) Shares Value Electric utilities (43.8%) American Electric Power Co., Inc. 185,150 $7,072,730 Cheung Kong Infrastructure Holdings, Ltd. (Hong Kong) 563,000 2,664,861 E.ON AG (Germany) 552,120 15,655,646 EDF (France) 184,508 7,500,229 Edison International 199,945 7,869,835 Endesa SA (Spain) 133,333 4,508,336 Enel SpA (Italy) 598,263 4,109,941 Entergy Corp. 104,807 7,142,597 Fortum OYJ (Finland) 270,025 9,046,083 Great Plains Energy, Inc. 156,600 3,315,222 Iberdrola SA (Spain) 457,453 4,060,397 ITC Holdings Corp. 37,600 2,718,104 Kansai Electric Power, Inc. (Japan) 200,600 3,418,541 Kyushu Electric Power Co., Inc. (Japan) 206,500 3,131,595 Northeast Utilities 63,405 2,234,392 NV Energy, Inc. 244,125 3,849,851 Pepco Holdings, Inc. 78,600 1,569,642 Pinnacle West Capital Corp. 73,024 3,305,066 Power Assets Holdings, Ltd. (Hong Kong) 1,023,500 7,313,816 PPL Corp. 320,584 9,037,263 Terna SPA (Italy) 727,397 3,554,072 Gas utilities (9.0%) Questar Corp. 121,900 2,112,527 Snam Rete Gas SpA (Italy) 1,504,504 8,874,022 Tokyo Gas Co., Ltd. (Japan) 2,113,000 9,000,994 UGI Corp. 99,500 3,261,610 Independent power producers and energy traders (7.2%) AES Corp. (The) (NON) 714,448 9,259,246 Calpine Corp. (NON) 98,700 1,558,473 China Resources Power Holdings Co., Ltd. (China) 670,000 1,347,117 Electric Power Development Co. (Japan) 97,600 2,306,118 International Power PLC (United Kingdom) 752,392 3,960,213 Multi-utilities (32.0%) AGL Energy, Ltd. (Australia) 229,759 3,524,462 Alliant Energy Corp. 70,234 2,888,724 Ameren Corp. 424,759 12,619,590 Centrica PLC (United Kingdom) 2,177,868 11,442,470 CMS Energy Corp. 295,490 5,892,071 GDF Suez (France) 410,125 15,101,742 National Grid PLC (United Kingdom) 734,918 7,584,293 OGE Energy Corp. 39,700 2,027,479 PG&E Corp. 278,256 12,070,745 Sempra Energy 114,843 6,335,888 Wisconsin Energy Corp. 99,556 3,113,116 Water utilities (3.6%) American Water Works Co., Inc. 134,568 4,038,386 Northumbrian Water Group PLC (United Kingdom) 253,602 1,520,057 Severn Trent PLC (United Kingdom) 73,377 1,838,629 United Utilities Group PLC (United Kingdom) 175,809 1,801,395 Total Common stocks (cost $207,507,530) CONVERTIBLE PREFERRED STOCKS (1.7%) (a) Shares Value Great Plains Energy, Inc. $6.00 cv. pfd. 20,446 $1,360,681 PPL Corp. $4.75 cv. pfd. 52,239 3,011,578 Total Convertible preferred stocks (cost $3,984,314) SHORT-TERM INVESTMENTS (3.1%) (a) Principal amount/shares Value U.S. Treasury Bills for an effective yield of 0.01%, November 17, 2011 (SEGSF) $510,000 $509,738 U.S. Treasury Bills for effective yields from 0.24% to 0.25%, October 20, 2011 (SEGSF) 270,000 269,745 U.S. Treasury Bills for an effective yield of 0.23%, July 28, 2011 (SEGSF) 20,000 19,993 Putnam Cash Collateral Pool, LLC 0.19% (d) 1,196,000 1,196,000 Putnam Money Market Liquidity Fund 0.07% (e) 5,545,412 5,545,412 SSgA Prime Money Market Fund 0.09% (i) (P) 420,000 420,000 Total Short-term investments (cost $7,960,888) TOTAL INVESTMENTS Total investments (cost $219,452,732) (b) FORWARD CURRENCY CONTRACTS at 5/31/11 (aggregate face value $81,117,932) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 6/15/11 $896,377 $920,879 $24,502 British Pound Sell 6/15/11 1,664,522 1,690,561 26,039 Euro Sell 6/15/11 1,217,187 1,260,723 43,536 Barclays Bank PLC British Pound Buy 6/15/11 55,928 56,820 (892) Euro Buy 6/15/11 1,858,992 1,925,510 (66,518) Hong Kong Dollar Sell 6/15/11 833,498 834,544 1,046 Japanese Yen Sell 6/15/11 541,264 563,978 22,714 Citibank, N.A. British Pound Sell 6/15/11 4,441,193 4,510,993 69,800 Euro Buy 6/15/11 204,734 211,979 (7,245) Hong Kong Dollar Sell 6/15/11 2,819,675 2,823,239 3,564 Credit Suisse AG British Pound Buy 6/15/11 5,321,734 5,404,207 (82,473) Euro Buy 6/15/11 6,168,317 6,384,227 (215,910) Japanese Yen Buy 6/15/11 983,955 987,349 (3,394) Deutsche Bank AG Euro Sell 6/15/11 2,083,998 2,157,581 73,583 Goldman Sachs International Australian Dollar Sell 6/15/11 1,532,039 1,572,936 40,897 British Pound Buy 6/15/11 819,184 832,108 (12,924) Euro Buy 6/15/11 1,313,084 1,359,703 (46,619) Japanese Yen Buy 6/15/11 4,740,320 4,766,949 (26,629) HSBC Bank USA, National Association Australian Dollar Buy 6/15/11 816,640 838,824 (22,184) British Pound Buy 6/15/11 1,139,784 1,157,836 (18,052) Euro Sell 6/15/11 2,295,776 2,377,236 81,460 Hong Kong Dollar Buy 6/15/11 3,473,766 3,478,058 (4,292) JPMorgan Chase Bank, N.A. British Pound Sell 6/15/11 80,109 81,337 1,228 Canadian Dollar Buy 6/15/11 3,988,528 4,069,121 (80,593) Euro Buy 6/15/11 900,454 931,602 (31,148) Hong Kong Dollar Sell 6/15/11 88,340 88,455 115 Japanese Yen Sell 6/15/11 391,458 392,862 1,404 Royal Bank of Scotland PLC (The) British Pound Sell 6/15/11 5,090,783 5,170,451 79,668 Euro Buy 6/15/11 672,429 695,816 (23,387) Japanese Yen Sell 6/15/11 4,398,559 4,417,564 19,005 State Street Bank and Trust Co. Australian Dollar Sell 6/15/11 700,707 719,788 19,081 Euro Sell 6/15/11 5,943,024 6,153,566 210,542 UBS AG Australian Dollar Buy 6/15/11 986,015 992,423 (6,408) British Pound Buy 6/15/11 2,894,778 2,894,013 765 Euro Buy 6/15/11 3,462,786 3,583,354 (120,568) Westpac Banking Corp. British Pound Buy 6/15/11 1,621,589 1,647,272 (25,683) Euro Buy 6/15/11 1,053,716 1,090,995 (37,279) Japanese Yen Buy 6/15/11 2,065,602 2,073,073 (7,471) Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2010 through May 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $258,034,382. (b) The aggregate identified cost on a tax basis is $220,781,727, resulting in gross unrealized appreciation and depreciation of $49,343,969 and $11,234,963, respectively, or net unrealized appreciation of $38,109,006. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $1,166,561. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $1,196,000 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $2,451 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $57,998,879 and $54,819,485, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivatives contracts. (P) The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $682,087 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 48.4% United Kingdom 10.9 France 8.8 Japan 6.9 Italy 6.4 Germany 6.1 Hong Kong 3.9 Finland 3.5 Spain 3.3 Australia 1.4 China 0.4 Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management, does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $696,337 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $649,773. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Utilities $113,292,557 $133,265,029 $— Total common stocks — Convertible preferred stocks — 4,372,259 — Short-term investments 5,965,412 1,995,476 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(120,720) $— Totals by level $— $— Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $718,949 $839,669 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Utilities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 28, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 28, 2011
